     Case 1:20-cv-01643-DAD-GSA Document 14 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY TALAMANTES,                              No. 1:20-cv-01643-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   MERCED COUNTY JAIL, et al.,
                                                      (Doc. Nos. 8, 11)
15                      Defendants.
16

17           Plaintiff Jeffrey Talamantes is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 28, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for preliminary injunctive relief (Doc. No. 8) be denied.

22   (Doc. No. 10.) The findings and recommendations were served on plaintiff and contained notice

23   that any objections thereto were to be filed within fourteen (14) days. To date, no objections have

24   been filed, and the time to do so has now passed.

25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and proper analysis.

28   /////
                                                      1
     Case 1:20-cv-01643-DAD-GSA Document 14 Filed 06/14/21 Page 2 of 2


 1         Accordingly,

 2         1.    The findings and recommendations issued on April 28, 2021 (Doc. No. 10) are

 3               adopted in full;

 4         2.    Plaintiff’s motion for preliminary injunctive relief (Doc. No. 8) is denied; and

 5         3.    This action is referred back to the magistrate judge for proceedings consistent with

 6               this order.

 7   IT IS SO ORDERED.
 8
        Dated:   June 14, 2021
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
